UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re:
 PAUL J. DIPIETRO

                            Debtor.
 -------------------------------------------------------------X   No. 17-CV-9423 (KMK)

 HUDSON VALLEY FEDERAL CREDIT UNION,                               OPINION & ORDER

                           Appellant,

                  -v-

 PAUL J. DIPIETRO,

                           Appellee.

Appearances:

Francis J. O’Reilly, Esq.
Carmel, NY
Counsel for Debtor-Appellee

Richard Russell DuVall, Esq.
McCabe & Mack LLP
Poughkeepsie, NY
Counsel for Creditor-Appellant

KENNETH M. KARAS, District Judge:

          Hudson Valley Federal Credit Union (“Hudson Valley”) appeals from the November 7,

2017 Order of the Bankruptcy Court for the Southern District of New York (the “Bankruptcy

Court”) holding it in contempt for violating an automatic stay in a bankruptcy proceeding and

awarding actual and punitive damages. For the reasons set forth below, the Order of the

Bankruptcy Court is affirmed in part and reversed in part.
                                  I. Factual and Procedural Background

       Paul DiPietro (“DiPietro”) maintains two bank accounts and a car lease with Hudson

Valley. (See Br. for Debtor-Appellee (“DiPietro Br.”) 2 (Dkt. No. 7).) On June 20, 2017,

Westchester Medical Center (“WMC”), a judgment creditor for a debt owed by DiPietro, sent a

restraining notice to Hudson Valley. (A.R. 6.) 1 Hudson Valley maintains that its established

policy is “to discontinue certain services . . . when a member causes a loss to” it. (Br. for

Creditor-Appellant (“Hudson Valley Br.”) 4 (Dkt. No. 5).) Therefore, Hudson Valley, acting

pursuant to this policy and WMC’s notice, suspended DiPietro’s online account privileges and

access to his debit card. (Id.)

       On July 13, 2017, DiPietro filed a Chapter 7 bankruptcy petition. (A.R. 8.) Hudson

Valley received written notice of the filing on July 17, 2017. (A.R. 10.) On July 26, 2017,

WMC sent Hudson Valley a letter releasing it from its restraining notice. (A.R. 11.)

       What happened next is disputed. Hudson Valley maintains that, on July 26, 2017,

following receipt of the letter from WMC, it restored DiPietro’s online account privileges and

debit card access. (Hudson Valley Br. 3–4.) DiPietro contends, however, that he did not regain

such access until August 3, 2017. (See Debtor’s Affidavit in Reply (“DiPietro Reply Aff.”) ¶¶ 3,

24 (A.R. 65–68).) DiPietro states that he “checked [his] account several times between July 26,

2017 and August 1, 2017 online and had no access.” (Id. ¶ 8.) DiPietro further states that he

visited Hudson Valley’s local branch in Carmel, New York on July 27, 2017, where he was

informed that his “accounts were still restrained.” (Id. ¶ 9.) DiPietro also states that he spoke to

a person in Hudson Valley’s bankruptcy department, who told him that his “account was still




       1
         Citations to “A.R.” are citations to the record on appeal, filed as an appendix to Hudson
Valley’s opening brief at Dkt. No. 5.


                                                   2
restrained” because of the bankruptcy filing, that “there was a $90.00 processing fee charged to

[his] savings account due to [his] bankruptcy,” and that his “account would be released.” (Id.

¶¶ 13–14; see also A.R. 39–42 (transcript of phone call).) And DiPietro states that, on August 1,

2017, he visited Hudson Valley’s Carmel branch for a second time, where he was told that his

“accounts were still restrained” and that his “checking account had a negative balance.”

(DiPietro Reply Aff. ¶ 15.)

       On August 2, 2017, DiPietro’s counsel filed a motion seeking to hold Hudson Valley in

contempt for violating the automatic stay. (A.R. 2.) On August 3, 2017, DiPietro visited

Hudson Valley’s Carmel branch for a third time, “filled out and signed a pre-printed form

requesting resumption of services,” and “deposited money into his checking account to cover a

negative balance caused by a restraint fee of $90” imposed by Hudson Valley. (DiPietro Br. 3.)

On August 4, 2017, DiPietro called Hudson Valley regarding the status of his account. (A.R.

45–56 (transcript of call).) He was informed that his online account privileges had been restored,

(A.R. 49), and that he would need to be issued a new debit card, (A.R. 54).

       The Bankruptcy Court held a hearing on DiPietro’s motion for contempt on October 31,

2017. (See generally Hr’g Tr. (Oct. 31, 2017) (A.R. 69–81).) On November 7, 2017, the

Bankruptcy Court entered an order holding Hudson Valley in contempt and assessing an award

of actual and punitive damages. (A.R. 82–83.) This appeal followed. (A.R. 1.)

                                         II. Discussion

       A. Standard of Review

       The Court has jurisdiction to review this appeal pursuant to 28 U.S.C. § 158(a)(1). See

Dishi & Sons v. Bay Condos LLC, 510 B.R. 696, 700 (S.D.N.Y. 2014). A district court reviews a

bankruptcy court’s conclusions of law de novo, its discretionary decisions for abuse of




                                                3
discretion, and its findings of fact for clear error. See In re Bayshore Wire Prods. Corp., 209

F.3d 100, 103 (2d Cir. 2000). “A bankruptcy court abuses its discretion when it bases its

decision on an erroneous view of the law or clearly erroneous factual findings, or where it

commits a clear error of judgment.” Taub v. Adams, No. 10-CV-2600 and No. 10-CV-2611,

2010 WL 8961434, at *4 (E.D.N.Y. Aug. 31, 2010) (citing In re Blaise, 219 B.R. 946, 950 (2d

Cir. 1998)). Under the clear error standard, “[t]here is a strong presumption in favor of a trial

court’s findings of fact if supported by substantial evidence,” and a reviewing court will not

upset a factual finding “unless [it is] left with the definite and firm conviction that a mistake has

been made.” Travellers Int’l A.G. v. Trans World Airlines, Inc., 41 F.3d 1570, 1574 (2d Cir.

1994) (first alteration in original) (quotation marks omitted). “Where there are two permissible

views of the evidence, the factfinder’s choice between them cannot be clearly erroneous.” Id. at

1574–75 (citation and quotation marks omitted); see also UFCW Local One Pension Fund v.

Enivel Props., LLC, 791 F.3d 369, 372 (2d Cir. 2015) (same).

       B. Analysis

               1. Violation of Automatic Stay

       “Section 362(a) of the Bankruptcy Code provides that the filing of a bankruptcy petition

‘operates as a stay, applicable to all entities, of’ most actions against the debtor, the debtor’s

property, and property of the bankruptcy estate.” In re Weil, No. 12-CV-462, 2013 WL

1798898, at *2 (D. Conn. Apr. 29, 2013) (quoting 11 U.S.C. § 362(a)). This “automatic stay”

provision “is one of the fundamental debtor protections provided by the bankruptcy laws,

designed to relieve the financial pressures that drove [the] debtors into bankruptcy” by

“afford[ing] [the] debtors a breathing spell from the collection process and enabl[ing] them to

attempt a repayment or reorganization plan to satisfy existing debt.” Eastern Refractories Co. v.




                                                   4
Forty Eight Insulations Inc., 157 F.3d 169, 172 (2d Cir. 1998) (citations, alteration, and

quotation marks omitted). The provision prohibits, among other things, “any act to obtain

possession of property of the estate or of property from the estate or to exercise control over

property of the estate.” 11 U.S.C. § 362(a)(3).

       An “individual injured by any willful violation of” the automatic stay provision “shall

recover actual damages, including costs and attorneys’ fees, and, in appropriate circumstances,

may recover punitive damages.” Id. § 362(k)(1). A “willful” violation is “any deliberate act

taken in violation of a stay, which the violator knows to be in existence.” In re Crysen/Montenay

Energy Co., 902 F.2d 1098, 1105 (2d Cir.1990). “In other words, specific intent to violate the

stay is not required; instead, general intent in taking actions which have the effect of violating

the automatic stay is sufficient to warrant damages.” In re Sturman, No. 10-CV-6725, 2011 WL

4472412, at *2 (S.D.N.Y. Sept. 27, 2011) (citation and quotation marks omitted).

       Here, the Bankruptcy Court concluded that Hudson Valley’s eighteen-day-long restraint

of DiPietro’s access to his debit card and to his online account services — between July 17,

2017, when Hudson Valley received notice of DiPietro’s bankruptcy filing, and August 3, 2017,

when Hudson Valley restored DiPietro’s access — violated the automatic stay. (See Hr’g Tr. 3,

7–8.) It found that:

       There can be no doubt that forcing a debtor to go to a branch to access funds that
       should be readily available to him on line or through an ATM or debit purchase is
       about a[s] harsh [a] financial punishment [as] is available in this modern age. The
       world is no longer amenable to waiting for payments while people go to the branch
       for money. It is no longer 1988.

(Id. at 8.) The Bankruptcy Court further found that there were “no reasons why the result of this

case should be any different from that” in In re Weber, 719 F.3d 72 (2d Cir. 2013), in which the

Second Circuit held that a creditor violated an automatic stay when it decided, having received




                                                  5
notice of the debtor’s bankruptcy filing, to “keep[] custody of the [debtor’s] vehicle and

refus[ed] [the debtor] access to or use of it.” Id. at 79. The Bankruptcy Court thus concluded

that, like the creditor in Weber, Hudson Valley “exercise[d] control over property of the

[bankruptcy] estate,” as prohibited by § 362(a)(3), when it “clearly prohibit[ed] [DiPietro’s]

beneficial use of an asset, the monies in his bank account[,] by turning off his debit card.” (Hr’g

Tr. 9–10 (citing Weber and In re Weidenbenner, 521 B.R. 74, 79 (Bankr. S.D.N.Y. 2014)).)

       Hudson Valley argues that Weber and Weidenbenner are distinguishable. In its view, “it

was not [Hudson Valley] that placed the freeze on [DiPietro’s] account, . . . [but] the judgment

creditor, WMC.” (Hudson Valley Br. 8.) That is, once Hudson Valley received WMC’s

restraint notice, (see A.R. 6), it followed its “established policy” and suspended DiPietro’s online

account privileges and debit card access, (Hudson Valley Br. 9). And once “the WMC restraint

was lifted” on July 26, 2017, (see A.R. 11), DiPietro regained “access to all the monies in both of

his accounts,” (Hudson Valley Br. 8). Moreover, Hudson Valley argues, it “did not attempt to

condition the restoration of [DiPietro’s] privileges on receiving anything in return” and “did not,

at any point, refuse to turn over [DiPietro’s] property.” (Id.; see also id. at 14 (“This is not a case

where . . . [Hudson Valley] completely refused [DiPietro] access to property of the [bankruptcy]

estate.”).) To the contrary, Hudson Valley contends, it “was co-operative and helpful [to

DiPietro] and not at all geared towards attempting to collect a debt.” (Id. at 9.)

       Whether a party violated an automatic stay is a matter of law and is reviewed de novo.

See In re Adomah, 368 B.R. 134, 137 (S.D.N.Y. 2007). The Court agrees with the Bankruptcy

Court that Hudson Valley violated the automatic stay. Hudson Valley’s argument that WMC

was the true party restraining DiPietro’s accounts is unavailing. Not only does this argument fail

to account for the period between July 26, 2017 and August 3, 2017 — after WMC released the




                                                  6
restraints on DiPietro’s accounts but before Hudson Valley restored DiPietro’s online and debit

card access — but it ignores that DiPietro’s account access was restricted via operation of

Hudson Valley’s own policy, not some (unidentified) WMC policy. Further, Hudson Valley’s

argument that it did not explicitly “refuse” to free the restraints on DiPietro’s accounts or

“condition” the freeing of the restraints on the payment of fees is unpersuasive, for that is not the

standard. The Weidenbrenner case, cited by the Bankruptcy Court, is instructive. There, the

creditor placed a freeze on the debtor’s bank accounts after the debtor filed for bankruptcy; the

bankruptcy court found that it “cannot think of a better example of [exercising] ‘control over

property of the estate,’” as prohibited by 11 U.S.C. § 362(a)(3), and held that the creditor’s

action violated the automatic stay. Weidenbrenner, 521 B.R. at 79–80. Similarly, Hudson

Valley here restrained DiPietro’s online banking privileges and debit card access for some

eighteen days after it received notice from DiPietro of his bankruptcy filing, and some nine days

after it received notice from WMC that its restraints on DiPietro were lifted. As the Bankruptcy

Court noted, online banking and the use of debit cards are “primary” modern banking services:

“[I]t is rare for any person in bankruptcy or not to step foot into a branch or a bank. . . .

[F]orcing a debtor to go to a branch to access funds that should be readily available to him on

line or through an ATM or debit purchase is about a[s] harsh financial punishment that is

available in this modern age.” (Hr’g Tr. 7–8.)

        Hudson Valley’s citation to Brown v. Pa. State Empls. Credit Union, 851 F.2d 81 (3d Cir.

1988) is unpersuasive. (Hudson Valley Br. 10.) First, the case is distinguishable, as it involved a

creditor “inform[ing] [the] debtor of its policy” that it would “deny future services” to the debtor

unless the debtor reaffirmed all pre-petition debts, and not, as here, the actual restriction of

current services. Brown, 851 F.2d at 82, 85. Second, as the Bankruptcy Court found, “[t]he




                                                   7
world has changed dramatically since” 1988, as online banking and debit card access “have

become primary over the course of the last 29 years. . . . The world is no longer amenable to

waiting for payments while people go to the branch for money. It is no longer 1988.” (Hr’g Tr.

7–8.) Finally, even if not distinguishable and superseded by events, the case is not binding on

this Court. 2



        2
          Hudson Valley’s citations to out-of-district bankruptcy court cases in accord with
Brown are also unpersuasive. (See Hudson Valley Br. 10–14 (citing In re Spearman, No. 16-
30772, 2017 WL 943918 (Bankr. W.D. Ky. Mar. 9, 2017); In re Rolanti, No. 12-14189, 2015
WL 1576275 (Bankr. D. Mass. Apr. 2, 2015); In re Jasper, 325 B.R. 50 (Bankr. D. Me. 2005);
In re Arnold, 206 B.R. 560 (Bankr. N.D. Ala. 1997); In re Bobbitt, 174 B.R. 548 (Bankr. N.D.
Cal. 1993); and In re Henry, 129 B.R. 75 (Bankr. E.D. Va. 1991)).)
         The court in Spearman held that it could not “characterize restricting [e]lectronic
[banking] [p]rivileges as equating to an attempt to collect a debt.” Spearman, 2017 WL 943918,
at *5. But this case does not involve an attempt to collect a debt, which is prohibited under 11
U.S.C. § 362(a)(6), but an act “to exercise control over property of the estate, which is prohibited
by the separate provision of 11 U.S.C. §362(a)(3).
         Similarly, the court in Rolanti did not consider whether a violation of § 362(a)(3) had
occurred; rather, it focused its analysis on the alleged violation of the discharge injunction under
11 U.S.C. § 524, an issue not present here. Rolanti, 2015 WL 1576275, at *3–5.
         The court in Jasper held that, “[i]n the absence of any evidence of a contractual
relationship,” the creditor’s “termination of the [debtors’] membership benefits did not violate
the stay.” Jasper, 325 B.R. at 55. It is unclear how that case applies here, as Hudson Valley
does not argue that it did not have a contractual relationship with DiPietro.
         The court in Arnold held that “the mere cancellation of a debtor’s credit union
membership . . . does not violate the automatic stay of § 362(a)(6) or the discharge injunction of
§ 524(a) as an act to collect a dischargeable or discharged debt.” Arnold, 206 B.R. at 564 n.3.
But, as noted, this case does not involve § 362(a)(6) or § 524. Further, that case, like Brown, is
over 20 years old, and Hudson Valley fails to make any argument responding to the Bankruptcy
Court’s finding, (Hr’g Tr. 7–8), that such cases are not meaningfully applicable in the context of
modern banking.
         The court in Henry dealt with a credit union’s policy of cancelling debtors’ memberships
upon entering bankruptcy. Henry, 129 B.R. at 76. That factual scenario is not present here.
Again, the allegation is that Hudson Valley “exercise[d] control over the property of the estate,”
in violation of § 362(a)(3), and not that it refused to further deal with DiPietro. Further, that
case, like Brown, is nearly 30 years old, and Appellant makes no argument as to why the case
still applies in the modern banking context.
         Finally, the court in Bobbitt held that a creditor did not violate § 362(a)(3) when the
(disputed) facts indicated that the creditor “refus[ed]” the debtor’s in-person “request to
withdraw money” and further informed the debtor that her “account was indefinitely frozen and
that she could not make a withdrawal.” Bobbitt, 174 B.R. at 555. There, however, the court


                                                 8
       Hudson Valley thus presents no reason to disturb the conclusion of the Bankruptcy Court.

The record clearly shows that Hudson Valley took actions to “exercise control over property of

the estate.” 11 U.S.C. § 362(a)(3). Those actions — restraining DiPietro’s online account

privileges and debit card access — did in fact exercise control, as DiPietro was prevented from

remotely accessing his account and was thus forced to repeatedly call Hudson Valley and visit its

branches in person to remedy the problem. Even if Hudson Valley did not specifically intend to

violate the automatic stay, it maintained the restraints on DiPietro’s accounts knowing that he

had filed for bankruptcy, and indeed maintained those restraints after receiving notice from

WMC to free DiPietro’s accounts. It thus acted “willfully,” with “general intent in taking actions

which ha[d] the effect of violating the automatic stay.” Sturman, 2011 WL 4472412, at *2; see

also Crysen, 902 F.2d at 1105 (holding that a “willful” violation is “any deliberate act taken in

violation of a stay, which the violator knows to be in existence”). The Bankruptcy Court

therefore did not err when it held DiPietro in contempt for violation of the automatic stay.

               2. Actual Damages

       An individual “injured by any willful violation of” the automatic stay provision “shall

recover actual damages, including costs and attorneys’ fees.” 11 U.S.C. § 362(k)(1) (emphasis

added). “[T]he party seeking damages for a violation of the automatic stay bears the burden of

proving that damages were actually incurred.” Sturman, 2011 WL 4472412, at *3. “Where no

injury results from the violation of the automatic stay, an award of damages is clearly

inappropriate.” Id. (citations omitted). “Similarly, although [11 U.S.C. §] 362(k)(l) specifically




based its holding on its conclusion that “personalities and personal styles prevented effective
communication,” and that “this type of miscommunication is not the type of conduct violative of
the automatic stay.” Id. Hudson Valley does not allege here any such “miscommunication” or
case of clashing personalities.


                                                 9
provides for the inclusion of costs and attorneys’ fees among actual damages, many courts have

expressed reluctance to award fees and costs in the absence of other actual damages for fear of

encouraging an excessively litigious approach to minor stay violations. Id. (citation and

quotation marks omitted). Finally, “[a] district court reviews the bankruptcy court’s

determinations regarding attorneys’ fees . . . for an abuse of discretion.” In re Heilpern, No. 16-

CV-7854, 2018 WL 4907587, at *2 (S.D.N.Y. Sept. 27, 2018) (citing Bayshore, 209 F.3d at

103).

        Hudson Valley argues that DiPietro has failed to sustain his burden of showing actual

damages. (Hudson Valley Br. 16–17.) The Court agrees. Although the Bankruptcy Court

considered at length the qualitative burden on DiPietro in being prohibited from remotely using

his bank account over the course of over three weeks, (see Hr’g Tr. 7–10), it did not consider

whether DiPietro had submitted evidence of actual damages, (see id. at 10–12). Moreover,

DiPietro, in his briefing before this Court, makes no mention of actual damages incurred. This is

a case, then, in which DiPietro “has not shown that []he suffered any loss as a result of [Hudson

Valley’s] conduct.” In re Froman, 566 B.R. 641, 656 (S.D.N.Y. 2017). Rather, “[a]ny alleged

damages are . . . purely speculative and unquantifiable.” Id. 3

        Despite not having found actual damages, the Bankruptcy Court awarded DiPietro’s

counsel “$4,407.89 of legal fees and expenses in enforcing the automatic stay.” (A.R. 82.) This

amount, to be sure, is supported by the itemized declaration of fees submitted by DiPietro’s

counsel. (A.R. 86–89.) But as DiPietro’s counsel concedes, these “fees [were] incurred solely in



        3
         The Court notes that it appears Hudson Valley levied on DiPietro a $90 “legal
processing” fee when it received the restraint notice from WMC, (see A.R. 26 ¶ 14; A.R. 66
¶ 13), and two $30 overdraft fees, which were later reversed, (see A.R. 4 ¶ 11; see also A.R. 41,
72). The Bankruptcy Court did not consider whether any of these fees amounted to actual
damages.


                                                 10
prosecuting a motion to hold [Hudson Valley] in contempt of court.” (A.R. 84 (emphasis

added).) Indeed, the record shows that DiPietro’s counsel began work on the case on August 2,

2017, by drafting the contempt motion in this case and serving it on Hudson Valley. (A.R. 2

(contempt motion); A.R. 86 (billing records).) The Court’s “concern about the propriety of

awarding fees in the absence of other actual damages is particularly compelling where, as here,

the only fees and costs at issue were expended . . . in bringing a motion for damages under §

362.” Sturman, 2011 WL 4472412, at *4; see also In re Ampal–Am. Israel Corp., 502 B.R. 361,

374 (Bankr. S.D.N.Y. 2013) (declining an award of attorneys’ fees where the debtors “failed . . .

to identify any damages proximately caused by the stay violation other than their attorneys’ fees

and legal expenses incurred in responding to the [creditor’s letter] and prosecuting this motion”).

Accordingly, the Bankruptcy Court’s award of attorneys’ fees was, on this record, an abuse of

discretion.

               3. Punitive Damages

       The Bankruptcy Code provides for an award of punitive damages “in appropriate

circumstances.” 11 U.S.C. § 362(k)(1). “Punitive damages . . . are only appropriate where the

stay violation was conducted in bad faith, with malice, or in a particularly egregious manner.”

Froman, 566 B.R. at 656 (citation and quotation marks omitted)); see also Crysen, 902 F.2d at

1105 (finding punitive damages appropriate where there is “maliciousness or bad faith”). This

standard is strict, for “even callous disregard is an insufficient basis upon which to award

punitive damages.” Adomah, 368 B.R. at 139 (citation omitted). “Before imposing punitive

damages, therefore, a bankruptcy court must find as fact that a creditor acted with malice or in

bad faith in violating a stay.” In re Crawford, 476 B.R. 83, 87 (S.D.N.Y. 2012) (citation

omitted). “A district court reviews the bankruptcy court’s . . . decisions to impose sanctions for




                                                11
an abuse of discretion.” Heilpern, 2018 WL 4907587, at *2 (citing Bayshore, 209 F.3d at 103);

see also Crawford, 476 B.R. at 86 (“Punitive damages awards are reviewed for abuse of

discretion.”).

        Here, the Bankruptcy Court awarded punitive damages in the amount of $500 per day for

eighteen days — from July 17, 2017, the date of DiPietro’s bankruptcy filing, until August 3,

2017, the date DiPietro’s account access was fully restored — for a total of $9,000. (A.R. 82–

83; see also Hr’g Tr. 10–12.) Hudson Valley asserts this award was improper because the

“record is entirely bereft of any appearance of ulterior motives,” because the “acts of restricting

debit card and electronic access were done automatically pursuant to pre-established policy,” and

because the “record does not suggest that [DiPietro] was threatened or coerced.” (Hudson

Valley Br. 18.) The Court agrees. Although the Bankruptcy Court stated that “[t]his is

unconscionable to me and the transcripts are worse,” (Hr’g Tr. 12), it did not further explain

what, specifically, in the record or transcripts indicated that Hudson Valley acted maliciously or

in bad faith. Even though Hudson Valley violated the automatic stay, and even if that violation

demonstrated a “callous disregard” for the law, Sturman, 2011 WL 4472412, at *5, that is

insufficient, absent a finding of maliciousness or bad faith not present here, to award punitive

damages. Accordingly, the Bankruptcy Court’s punitive damages award was, on this record, an

abuse of discretion.




                                                 12
                                        III. Conclusion

       For the foregoing reasons, the order of the Bankruptcy Court is affirmed in part and

reversed in part. The case is remanded to the Bankruptcy Court for further proceedings to

determine the existence and amount of actual and punitive damages.

SO ORDERED.

Dated: February s__,  2019
       White Plains, New York




                                               13
